Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20190044739 discloses on paragraph 0028 “Turning now to FIGS. 6A to 6C, some embodiments may be physically or logically arranged as one or more modules. For example, an embodiment of a strong PUF apparatus 60 may include a PUF 61a, a feed-forward module 62a, and a variable latency output module 63a (e.g., see FIG. 6A). Another embodiment of a strong PUF apparatus 65 may include a PUF 61b and a feed-forward module 62b (e.g., see FIG. 6B). Another embodiment of a strong PUF apparatus 67 may include a PUF 61c and a variable latency output module 63c (e.g., see FIG. 6C). Any suitable technology may be utilized for the PUFs 61a-c (e.g., SRAM PUF, arbiter PUF, ring oscillator PUF, etc.). The feed-forward modules 62a-b may provide a front-end decorrelation between a submitted challenge and an actual challenge provided to the PUFs 61a-b. The variable latency output modules 63a, 63c may provide a back-end decorrelation between a response returned to the challenger and an actual response 

U.S. Publication No. 20160156476 discloses on paragraph 0052 “The PUF cell array 110 may include a plurality of PUF cells 111 to 11t (t is an integer greater than or equal to 2). Each of the PUF cells 111 to 11t may be implemented by at least one of a PUF cell based on a transistor threshold voltage, an arbiter-based PUF cell (e.g., an arbiter PUF cell, a feed-forward PUF cell an XOR PUF cell in which arbiter PUF cells are disposed in parallel, and a lightweight PUF cell), a ring-oscillator-based PUF cell, a memory-based PUF cell (e.g., a static random access memory (SRAM) PUF cell, a latch PUF cell, a flash memory PUF cell, and a memistor PUF cell), and a laser- or thermal-reconfigurable PUF cell. In some embodiments of the inventive concepts, the PUF cell array 110 may generate a first level key L1_Key. Herein, the first level key L1_Key may include values P1 to Pt, each of which is output from a corresponding one of the PUF cells 111 to 11t.”

US 20150195088 discloses on paragraph 0125 “PUFs have been subject to modeling attacks. The basis for contemporary PUF modeling attacks is collecting a set of CRPs, and then building a numerical or an algorithmic model from the collected data. For the attack to be successful, the models should be able to correctly predict 

U.S. Publication No. 20130047209 discloses on paragraph 0006 “As a characteristic feature of the PUF function, it is physically impossible to copy that function. However, an operation of a simple PUF function can be simulated by observing a plurality of challenges and responses. For example, in the Arbiter PUF shown in FIG. 4, which of the upper and lower signals reaches the Arbiter earlier can be estimated by simply adding paths of signals to the challenge as long as delays in the respective selectors can be detected. In the Ring Oscillator PUF shown in FIG. 5, since the frequencies of the two oscillators are compared to obtain a response, the frequencies of the oscillators can be ranked from the response. Hence, in order to make the challenge and response difficult to be analyzed, various improvements have been proposed. For example, as shown in FIG. 7(a), a feedforward path may be added to the Arbiter PUF to provide nonlinearity. Also, as shown in (b), outputs from a plurality of PUF circuits may be XORed or more complicated calculations such as a Hush function may be applied to the outputs.”

U.S. Publication No. 20110055649 discloses on paragraph 0037 “For each given challenge, the PUF responses on various chips may form a uniform distribution to yield the minimum or reduced collision probability. For non-linear PUFs, with nonlinearity introduced by e.g., feed-forward arbiters, the PUF responses may be distorted, and the PUF may exhibit higher collision probability, even in the presence of completely independent delays and perfect arbiters. Depending on the PUF circuit structure and the location of nonlinearity, there may be a lower bound on collision probability. For a parallel PUF that consists of N response bits (N parallel rows of delay circuits), the minimum or reduced collision probability may be 1/(2.sup.n). For example, if the parallel PUF has 8 output bits, then the collision probability may be 1/256.”

U.S. Publication No. 20110055851 discloses 0034 “In some embodiments, a robustness circuit such as a delay-PUF 512 may be added to substantially each of the arbiters, at an output or otherwise. For example, FIG. 6 illustrates of a feed-forward PUF architecture 600 that may be included in the embodiments of FIGS. 1 and 2 in accordance with various embodiments of the present disclosure. In a feed-forward PUF 602, some internal delay segments at 613 may be intercepted by added arbiters, e.g., internal arbiter 625g-625i. The output of internal arbiter 625g may be used as a selector line 630 for a selector bit (for a forward switch 635). In some embodiments, to increase a stability of PUF 602, delay differences between internal segments may be more than .delta.. In some embodiments, a number of cascaded stages may be inserted before the feed-forward or internal arbiter 625 in order that a 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses feed forward PUFs, no one or two references anticipates or obviously suggest an exclusive-or circuit configured to perform an exclusive-or operation involving an output of the first feed-forward PUF together with an output of the second feed- forward PUF.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491